 Case:16-00517-ESL13 Doc#:78 Filed:03/25/21 Entered:03/25/21 08:35:00                              Desc:
                                Page 1 of 5



                           UNITED STATES BANKRUPTCY COURT
                                      DISTRICT 1


In re:                                                      Case No. 16-00517-ESL
         IVELISSE DONES ALICEA

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        ALEJANDRO OLIVERAS RIVERA, chapter 13 trustee, submits the following Final
Report and Account of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The
trustee declares as follows:

         1) The case was filed on 01/27/2016.

         2) The plan was confirmed on 07/29/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/14/2019.

         5) The case was completed on 02/26/2021.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 62.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $27,678.27.

         10) Amount of unsecured claims discharged without payment: $14,058.38.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
Case:16-00517-ESL13 Doc#:78 Filed:03/25/21 Entered:03/25/21 08:35:00                                    Desc:
                               Page 2 of 5



Receipts:

       Total paid by or on behalf of the debtor             $21,570.75
       Less amount refunded to debtor                          $695.75

NET RECEIPTS:                                                                                  $20,875.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $2,868.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $1,719.67
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,587.67

Attorney fees paid and disclosed by debtor:                $132.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim        Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
EASTERN AMERICA INSURANCE CO   Priority            0.00           NA          2,695.00      2,695.00        0.00
EMPRESAS BERRIOS INC           Secured           305.00          0.00           351.06        351.06        0.00
FIRSTBANK                      Secured       70,573.00           0.00       71,973.93            0.00       0.00
FIRSTBANK                      Secured        1,082.00           0.00         1,277.92      1,277.92        0.00
JEFFERSON CAPITAL SYSTEM LLC   Unsecured            NA           0.00         2,293.57        220.40        0.00
MIDLAND CREDIT MANAGEMENT IN   Unsecured     13,259.00           0.00       13,259.36       1,274.15        0.00
RELIABLE FINANCIAL SERVICES    Secured       10,422.00           0.00       10,468.80      10,468.80        0.00




UST Form 101-13-FR-S (09/01/2009)
 Case:16-00517-ESL13 Doc#:78 Filed:03/25/21 Entered:03/25/21 08:35:00                              Desc:
                                Page 3 of 5



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                 $1,277.92          $1,277.92              $0.00
       Debt Secured by Vehicle                           $10,468.80         $10,468.80              $0.00
       All Other Secured                                 $72,324.99            $351.06              $0.00
 TOTAL SECURED:                                          $84,071.71         $12,097.78              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $18,247.93          $4,189.55              $0.00


Disbursements:

         Expenses of Administration                             $4,587.67
         Disbursements to Creditors                            $16,287.33

TOTAL DISBURSEMENTS :                                                                      $20,875.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/25/2021                             By:/s/ ALEJANDRO OLIVERAS RIVERA
                                                                Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
 Case:16-00517-ESL13 Doc#:78 Filed:03/25/21 Entered:03/25/21 08:35:00                              Desc:
                                Page 4 of 5


16-00517-ESL                                             CERTIFICATE OF MAILING

The undersigned hereby certifies that a true copy of the foregoing document was mailed by first class mail
or electronically sent to the parties listed below:

IVELISSE DONES ALICEA
URB BAIROA
CW14 CALLE 12
CAGUAS, PR 00725

RELIABLE FINANCIAL SERVICES
C/O CARLOS E PEREZ PASTRANA
PO BOX 21382
SAN JUAN, PR 00928-1382

RELIABLE FINANCIAL SERVICES
PO BOX 21382
SAN JUAN, PR 00928-1382

BANCO POPULAR DE PUERTO RICO
BANKRUPTCY DEPARTMENT
PO BOX 366818
SAN JUAN, PR 00936-6818

DTOP
PO BOX 41269
SAN JUAN, PR 00940-1269

JEFFERSON CAPITAL SYSTEM LLC
PO BOX 772813
CHICAGO, IL 60677-2813

JEFFERSON CAPITAL SYSTEMS LLC
PO BOX 7999
SAINT CLOUD, MN 56302-9617

MIDLAND FUND
2365 NORTHSIDE DR STE 30
SAN DIEGO, CA 92108-2709

EMPRESAS BERRIOS INC
PO BOX 674
CIDRA, PR 00739-0674

NETCORE SOLUTIONS INC
PO BOX 71440
SAN JUAN, PR 00936-8540

PIONEER CREDIT RECOVERY INC
PO BOX 100
ARCADE, NY 14009




UST Form 101-13-FR-S (09/01/2009)
Case:16-00517-ESL13 Doc#:78 Filed:03/25/21 Entered:03/25/21 08:35:00     Desc:
                               Page 5 of 5



MIDLAND CREDIT MANAGEMENT INC
AS AGENT FOR MIDLAND FUNDING LLC
PO BOX 2011
WARREN, MI 48090

US DEPARTMENT OF TREASURY
3700 E WEST HWY APT HIG
HYATTSVILLE, MD 20782-2015

EASTERN AMERICA INSURANCE CO
PO BOX 9023862
SAN JUAN, PR 00902-3862

FIRSTBANK
PRESTAMOS HIPOTECARIOS
PO BOX 9146
SAN JUAN, PR 00908-0146

FIRSTBANK PUERTO RICO
GODREAU AND GONZALEZ LLC
PO BOX 9024176
SAN JUAN, PR 00902-4176

RELIABLE AUTO A DIVISION OF POPULAR
AUTO LLC
CARLOS E PEREZ PASTRANA ESQ
PO BOX 21382
SAN JUAN, PR 00928-1382

                                      S/Olga Lopez
DATED: March 25, 2021                 OFFICE OF THE CHAPTER 13 TRUSTEE




UST Form 101-13-FR-S (09/01/2009)
